DETAILED ACTION
In response to communications filed 7 March 2022, claims 1-7, 10-11, 13, and 15-16 are amended; claims 9, 12, 14, and 17-20 are cancelled; and claim 21 is added per applicant’s request. Claims 1-8, 10-11, 13, 15-16, and 21  are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “B. Claims 1-20 recite patent-eligible subject matter,” filed 7 March 2022, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-11, 13, 15-16, and 21 has been withdrawn. 
Applicant’s arguments, see section “C. Applicant's claims 9-11 and 20 are objected to for informalities,” filed 7 March 2022, with respect to claims 9-11 and 20 have been fully considered and are persuasive.  The objection of claims 9-11 and 20 has been withdrawn. 
Applicant’s arguments, see section “E. Applicant's claims 15 and 16 recite definite subject matter under § 112, second paragraph,” filed 7 March 2022, with respect to claims 15-16 have been fully considered and are persuasive.  The rejection of claims 15-16 has been withdrawn. 
Applicant’s arguments, see section “F. Claim 1-8 and 16-20 are patentable over Bekkerman in view of Ferlez,” filed 7 March 2022, with respect to the rejections of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 USC § 112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-11, 13, 15-16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,783,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 10,783,534 B2
1. A method of creating profiles of a plurality of users based on user behavior, wherein the method is a computer implemented method, the method comprising:

Receiving a plurality of Universal Resource Locators (URLs) corresponding to a plurality of web pages visited by a user of the plurality of users, the user associated with accessing the URLs from multiple devices;

retrieving content from each of the plurality of webpages based on the plurality of URLs, the content categorized into content from web pages accessed by the user from a first of the multiple devices and content from web pages accessed by the user from a second of the multiple devices;

analyzing the content of the plurality of webpages that are accessed from each of the first of the multiple devices and the second of the multiple devices, wherein analyzing content from each of the plurality of webpages for each of the first and second of the multiple devices includes analyzing content corresponding to at least one content type present on each of the webpages; and

identifying a plurality of keywords from the analyzed content for each of the plurality of webpages accessed by the first of the multiple devices and the second of the multiple devices;

determining a first correlation value for the keywords associated with the first of the multiple devices and a second correlation value for the keywords associated with the second of the multiple devices;

comparing the first correlation value and the second correlation value to a threshold value;

determining that the first correlation value or the second correlation value meets or exceeds the threshold value;

associating the keywords associated with the first of the multiple devices or the keywords associated with the second of the multiple devices with the user based on the determination that the first correlation value or the second correlation value meets or exceeds the threshold value;

creating a user profile that includes the associated keywords for the first of the multiple devices or the second of the multiple devices; and

outputting the user profile or the associated keywords for the first of the multiple devices or the second of the multiple devices in response to a user profile inquiry.
1. A computer-implemented method of creating profiles of a plurality of users based on user behavior the method comprising:


receiving a plurality of Universal Resource Locators (URLs) corresponding to a plurality of webpages visited by a user;


retrieving content from each of the plurality of webpages based on the plurality of URLs;

analyzing content from each of the plurality of webpages, wherein analyzing the content from a webpage comprises analyzing the content corresponding to at least one content type present on the webpage;

identifying a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords are employed in constructing a user profile
associated with the user;

determining at least one affinity value associated with the user based on the plurality of keywords comprised in the user profile;

predicting at least one characteristic of the user, the at least one characteristic of the user comprising at least one of the following: a demographic characteristic, a psychographic characteristic, and a firmographic characteristic, wherein predicting the at least one characteristic of the user comprises:

comparing a first part of the user profile corresponding to the user with a first part of another profile corresponding to another user within a user profile group, and

predicting, based on a result of the comparison, a second part of the user profile based on a second part of the other profile, when the result of the comparison indicates that: the at least one affinity value associated with the user profile is similar to the at least one affinity value associated with the other user profile within the user profile group;

grouping the user profile into the user profile group comprising the plurality of users based on the at least one affinity value and the at least one characteristic of the user; and

de-identifying each user profile within the user profile group such that personally identifiable information associated with each user profile in the user profile group is not provided.



Claim Objections
Claims 1, 10, and 21 are objected to because of the following informalities:
claims 1 and 21: “web pages” appears to be a typographical error for -- webpages-- (claim 1, line 5, and throughout)
claims 1 and 21: “the URLs” has antecedent basis to --the plurality of URLs-- (claim 1, line 6)
claims 1 and 21: “the webpages” has antecedent basis to --the plurality of webpages-- (claim 1, line 16)
claim 10: The dependency to “claim 9” should be changed to --claim 1-- (line 1), because claim 9 is cancelled

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13, 15-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 recite “determining a first correlation value for the keywords associated with the first of the multiple devices and a second correlation value for the keywords associated with the second of the multiple devices” and subsequent processing based on the first and second correlation values (see claim 1, lines 25-32). However, support is not found in the original disclosure for these limitations. Claims 2-8, 10-11, 13, and 15-16 are rejected because they inherit this deficiency.
Paragraphs [0057]-[0058] of the specification describe that “correlation of the information collected by the multiple cookies may be performed in order to track the user.” However, correlations values “for the keywords associated with the first [second] of the multiple devices” is not disclosed. The “threshold of correlation value” disclosed in paragraph [0057] is for the “tracking cookies” that “may be determined to be associated with the user only if a correlation value exceeds the threshold,” and does not relate to keywords associated with the devices, as recited.
Claim 15 recites “wherein the user profile includes a group profile corresponding to a plurality of users.” However, support is not found in the original disclosure for these limitations. Paragraph [0098] describes that “a group profile corresponding to a plurality of users may be created. However, support for the user profile (of a single user) including a group profile is not found in the original disclosure.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159